     Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 1 of 22




                UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF NEW YORK

----------------------------------------------
DAVID LEE,                                     )
                       Plaintiff,              )       20 CV 2034
                                               )
               v.                              )
                                               )
DONALD TRUMP, President of                     )
the United States,                             )
                       Defendant,              )
----------------------------------------------



PLAINTIFF'S REPLY TO DEFENDANT’S OPPOSITION TO
PLAINTIFF’S SECOND EMERGENCY MOTION FOR A
TEMPORARY RESTRAINING ORDER AND/OR PRELIMINARY
INJUNCTION




                                                   David Lee
                                                   25 Central Park West
                                                   New York, NY 10023
                                                   (857) 400-1938
                                                   leelitigations@gmail.com




                                                                       Page 1 of 22
      Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 2 of 22



        Although the defendant’s two actions (the Chinese ban and the use of “Chinese virus”)

are both related to the COVID-19 pandemic and share the same motive, the two issues are rather

different legally. The plaintiff respectfully requests the court to consider the two motions

independently.


        This document is only replying to the defendant’s opposition on the plaintiff’s second

motion (the one requesting Chinese ban waivers). The plaintiff submitted the reply about the third

motion to the pro se intake unit on May 24, 2020.


        In order to keep this reply short and concise, it will only focus on the fundamental fallacy

of the defendant’s opposition. It will not be drawn into petty disputes like whether the plaintiff

and the plaintiff’s families suffer enough to be considered “irreparable”. Also, in consideration of

the plaintiff’s day job and family commitments, the plaintiff has limited time and resources to

review all the cases and proposed theories in the opposition. Hence the plaintiff respectfully

requests the court to review and decide those issues.


        In the opposition (Dkt. No. 18), the defendant used a verbose boilerplate anti-

immigration argument, drawing parallel between this case and the Muslim ban case (Trump v.

Hawaii, 138 S. Ct. 2392 (2018)). However, the defendant overlooked a key difference: the stated

purpose of the Muslim ban (national security) is somewhat plausible. But the stated purpose

of the Chinese ban (public health) is completely baseless.


        Countries covered in the Muslim ban are mostly war-torn countries with a much higher

level of insurgence, pirate, extremist, and/or terrorist activities than America. The ban might

provide national security benefits to American people.


        As for the current COVID-19 situation, currently there are only 83 active cases in China

but over 1,000,000 active cases in the United States. Claiming that Chinese visitor would threaten


                                                                                       Page 2 of 22
      Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 3 of 22



American public health is as ridiculous as claiming that a drop of clear water would turn a glass

of ink black.


        In early February, the Chinese ban might have helped postpone the COVID-19 epidemic

in the United States, despite not motivated to do so. In March, most people were not sure if the

epidemic was under control in China, and most people did not expect that the Trump

administration would fail so miserably and there would be a full-blown outbreak in America. But

now, anyone with any sense of decency would agree that the Chinese ban provides zero benefit to

the American public health at this time.


        Most of the defendant’s arguments are invalid because of this key difference. In the

defendant’s opposition, Argument II.B and II.C.1 are invalid because the Chinese ban lacks

benefit to American people and does not have any legitimate reason. Argument IV is also invalid

because there would be no “great and irreversible repercussions”.


        In the contrary, the discrimination, dismissal, hatred, and the feeling of superiority

against Chinese people are not only unhelpful to protect American public health, but also the

reason why the COVID-19 epidemic in the US is so bad. When the disease was first reported in

China, many people in Europe and America, including a top official of Italy (Exhibit J), believed

that only people of the “yellow race” can contract the virus. Many others, including many

generally not considered racist, and even some Chinese Americans, believed that COVID-19

outbreaks, like AIDS and Ebola, can only happen in third world countries like China because it

has bad government, bad medical system, bad hygiene, or even bad culture. These false beliefs

caused many people to be unprepared, and overlook the threat from Europe (Exhibit E). When

Chinese government ordered strict quarantine and travel restrictions on January, many people

were eager to criticize those policies. When scientists in China published discoveries about

asymptomatic carriers and transmission by aerosol, and recommended everyone to wear surgical


                                                                                       Page 3 of 22
     Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 4 of 22



masks, the CDC was downplaying all these discoveries, asked people not to wear any masks, but

wash hands crazily like the virus is foodborne. Just 3 days ago, more than 4 months after Chinese

government required everyone to wear masks in public, CDC finally admitted that the virus can’t

transmit through surface easily (Exhibits E and F). Although CDC and local governments have

admitted most of their errors, American people have paid a dear price for the discrimination and

arrogance. As all evidences show, virus does not discriminate. Being discriminative is only

hurting American people, at least when dealing with the virus.


        The Muslim ban case was agonizing because the judges had to choose the lesser of two

evils. But in this case, the court only needs to choose between two evils and no evil. There is no

doubt that the court should grant the second motion.


Dated: May 25, 2020


                                                             By:       /s/ David Lee

                                                                       David Lee
                                                                       25 Central Park West
                                                                       New York, NY 10023
                                                                        (857) 400-1938
                                                                       leelitigations@gmail.com




                                                                                       Page 4 of 22
        Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 5 of 22




EXITBITS
Table of Contents
EXITBIT D: What Asian Nations Know About Squashing COVID-19 ............................ 6
EXITBIT E: Governor Cuomo’s COVID-19 Press Conference on May 22 ...................... 8
EXITBIT F: Governor Cuomo’s COVID-19 Press Conference on May 20 ...................... 9
EXITBIT G: Amid Ongoing COVID-19 Pandemic, Governor Cuomo Announces Results
of Completed Antibody Testing Study of 15,000 People Showing 12.3 Percent of
Population Has COVID-19 Antibodies .......................................................................... 10
EXITBIT H: Latest Situation of COVID-19 Epidemic (in China) Up Until May 24, 24:00
...................................................................................................................................... 15
       Translation ............................................................................................................ 16
EXITBIT I: Situation of COVID-19 Epidemic in Guangdong Province on May 25, 2020
...................................................................................................................................... 17
       Translation ............................................................................................................ 19
EXITBIT J: Speech on Recent Racism by Japan’s Deputy Prime Minister .................... 20
       Translation ............................................................................................................ 21
EXITBIT K: Declaration of Translations ....................................................................... 22




                                                                                                                      Page 5 of 22
      Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 6 of 22




EXITBIT D: What Asian Nations Know
About Squashing COVID-19
Source: CNN https://www.cnn.com/2020/05/02/opinions/us-can-learn-from-asia-
sachs/index.html


Opinion by Jeffrey D. Sachs
Updated 10:32 AM ET, Sun May 3, 2020

Editor’s Note: Jeffrey Sachs is a professor and director of the Center for Sustainable Development at
Columbia University. The opinions expressed in this commentary are those of the author; view
more opinion articles on CNN.

(CNN) The number of Americans who have died from Covid-19 now significantly exceeds the
total US troop fatalities during the Vietnam War.

While the coronavirus continues to ravage the country, with confirmed cases exceeding 1 million and
deaths rising by the day, some states are lifting stay at home orders in hopes of salvaging the
economy. With so many lives at stake, it's time the United States looked to those countries in the Asia
Pacific region that have successfully controlled the pandemic to figure out how to save ourselves and
the economy.

Several places in the Asia-Pacific, including Australia, China, New Zealand, South Korea, Taiwan and
Vietnam, have suppressed the estimated effective reproduction number -- the average number of
people who will catch the disease from a single infected person -- to below 1, without the need for
continued, widespread lockdowns.

They are now rapidly and successfully suppressing outbreaks of the disease by isolating those who are
infected and their contacts who are likely to be infected.

It's as if there are two worlds.

The United States has had more than 66,000 deaths, or about 20 deaths per 100,000 people. The
number of deaths per 100,000 people reported in Western European countries is also very high:
Belgium, 67; France, 37; Italy, 47; Germany, 8; Spain, 53; and Sweden, 26.

Meanwhile, the reported rates in Asia and Oceania are considerably lower: Australia, 0.4; China, 0.3;
New Zealand, 0.4; South Korea, 0.5; Taiwan, 0.03.

Despite the stark disparities, America seems blind to the strategies other countries have used to control
the virus. How is it that one part of the world is succeeding, while the other part refuses to learn the
lessons of success?

On Tuesday, The Wall Street Journal extolled the virtues of Germany's efforts in comparison with the
United States, France, Italy, and Spain, without even a mention that Germany's mortality rate per
million is itself more than 100 times higher than Taiwan and Hong Kong, and more than 10 times
higher than in Australia, Japan, New Zealand and South Korea.

How have these countries succeeded to date?

                                                                                          Page 6 of 22
      Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 7 of 22




Many have adopted nationwide public-health standards, using mobile technologies, professionalism of
government, widespread use of face masks and hand sanitizers, and intensive public health services to
isolate infected individuals or those likely to be infected.

Testing has played an important role, but has not been the be-all-and-end-all as is sometimes believed
in the United States.

Vietnam has succeeded, for example, with contact tracing and an aggressive quarantine regime. When
one person is confirmed positive, many of his or her close contacts -- even those without symptoms --
are isolated. As a result, Vietnam tested only a moderate number of people as a share of the population
because it managed to contain outbreaks so effectively. Vietnam, with about 95 million people, has
not reported a single Covid-19 death so far.

In New Zealand, the government is starting to ease lockdown restrictions as officials say they are now
in a position to test and trace any new clusters of infection.

Here are the careful and precise words of New Zealand Prime Minister Jacinda Ardern. "There is no
widespread undetected community transmission in New Zealand. We have won that battle. But we
must remain vigilant if we are to keep it that way."

There are similar success stories across much of the region.

South Korea, which has dramatically broken the epidemic with aggressive testing, contact tracing and
basic public health measures such as thermal monitoring, has also employed digital technology in the
fight against Covid-19, according to a new report. South Korea uses a text alert system to keep the
public informed, while various apps allow people to track new Covid-19 cases, make doctor's
appointments or monitor hotspots to avoid.

The government also uses apps to monitor people in quarantine, through self-reported symptoms and
location tracking. Despite the fact that these apps may raise privacy issues in the United States, the
upshot is an economy that is open, albeit cautiously so, together with a suppression of new infections.

The US government has been utterly incapable of learning from these cases of success.

President Donald Trump is incompetent and his appointees at Health and Human Services, the US
Centers for Disease Control and Prevention, and Transport Security Administration have failed to
provide leadership. America First has put us first in deaths in the world, with tens of thousands of
lives squandered as a result.

We can save ourselves and our economy, if we look to and learn from the achievements of other
nations. And if the federal government continues to fail, as seems likely, our governors and mayors
must step forward to do the job.




                                                                                          Page 7 of 22
     Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 8 of 22




EXITBIT E: Governor Cuomo’s COVID-
19 Press Conference on May 22
Source: Governor Cuomo’s press conference on May 22
https://www.youtube.com/watch?v=XdzMmK8y3xs


[Transcript from 10:08 to 12:02]
…
From Day 1 it started that this virus is coming from China. So everybody is looking to the
West Coast, from the west. And it turned out the virus is coming from the east, came
from Europe, and walk right through our airport. And nobody was screening, and no one
was doing anything. And it was not in March, it’s coming here January, February, and
March. The virus was here much sooner than anybody knew.
…
Most recently, CDC says infected surfaces are not a major source of transmission. When
we started, it was about infected surfaces and you can get it from infected surfaces. And
that was a major problem. We have a very aggressive disinfecting campaign going on
across the state. Public transit, etc. Not the CDC says that that’s not a major source. It’s
airborne, it’s droplet. If they’re right, and the major transmission source is airborne, it
takes you back to wear a mask.
…




                                                                                Page 8 of 22
     Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 9 of 22




EXITBIT F: Governor Cuomo’s COVID-
19 Press Conference on May 20
Source: Governor Cuomo’s press conference on May 20
https://www.youtube.com/watch?v=3qnhISwb0dM


[Transcript from 15:20 to 18:10]
…
It is amazing how effective that mask actually is. … How do front line workers have the
lower infection rate than the general population. … They are wearing a mask. The mask
works. Those surgical masks work. And it’s in the data. … Remember all those pictures
of people in China always wearing masks. Oh, I wonder why wear all those masks. They
were right. The masks work.
…




                                                                           Page 9 of 22
     Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 10 of 22




EXITBIT G: Amid Ongoing COVID-19
Pandemic, Governor Cuomo Announces
Results of Completed Antibody Testing
Study of 15,000 People Showing 12.3
Percent of Population Has COVID-19
Antibodies
Source: Official press release of Government Cuomo from the official website of New
York State Government https://www.governor.ny.gov/news/amid-ongoing-covid-19-
pandemic-governor-cuomo-announces-results-completed-antibody-testing


MAY 2, 2020 Albany, NY


Amid the ongoing COVID-19 pandemic, Governor Andrew M. Cuomo today announced the
results of the state's completed antibody testing study, showing 12.3 percent of the population
have COVID-19 antibodies. The survey developed a baseline infection rate by testing 15,000
people at grocery stores and community centers across the state over the past two weeks. Of
those tested, 11.5% of women tested positive and 13.1% of men tested positive. A regional
breakdown of the results is below:


                   Region                         Percent Positive

               Capital District                          2.2%

                 Central NY                              1.9%

                Finger Lakes                             2.6%

               Hudson Valley
                                                          3%
      (Without Westchester/Rockland)

                 Long Island                            11.4%

               Mohawk Valley                             2.7%

                North Country                            1.2%

                     NYC                                19.9%


                                                                                  Page 10 of 22
         Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 11 of 22




                    Southern Tier                            2.4%

               Westchester/Rockland                         13.8%

                     Western NY                               6%



    [VIDEO: Governor Cuomo Holds Briefing on COVID-19 Response] (Watch on
    https://www.youtube.com/watch?v=TOknuVwKc4A)

    The Governor also announced that the state will distribute over seven million more cloth masks
    to vulnerable New Yorkers and essential workers across the state. The masks will be distributed
    as follows:

•   500,000 for NYCHA residents
•   500,000 for farm workers
•   1 million for vulnerable populations, including the mental health and developmental disabled
    communities
•   500,000 for homeless shelters
•   2 million for elderly New Yorkers and nursing homes
•   1 million for faith-based organizations and food banks
•   2 million for grocery stores, supermarkets and food delivery workers

    While we're in uncharted waters it doesn't mean we proceed blindly, and the results of the
    15,000 people tested in our antibody survey program - the largest survey in the nation - will
    inform our strategy moving forward
    Governor Andrew M. Cuomo

    The Governor also announced the state is distributing $25 million to food banks across the state
    through the Nourish New York Initiative. The Nourish New York initiative, announced earlier
    this week by Governor Cuomo, is working to quickly reroute New York's surplus agricultural
    products to the populations who need them most through New York's network of food banks.
    Funding will be distributed as follows:

•   New York City Region: $11 million

•   Westchester Region: $1 million

•   Long Island Region: $1.6 million

•   Capital/Hudson Valley Region (includes portion of North Country and Mohawk
    Valley): $4.4 million

•   Central NY Region (includes portion of North Country and Mohawk Valley): $2.2 million

•   Southern Tier Region: $1.1 million

•   Western New York Region: $2.1 million


                                                                                      Page 11 of 22
         Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 12 of 22



•   Finger Lakes Region (includes portion of Southern Tier): $1.7 million

    "While we're in uncharted waters it doesn't mean we proceed blindly, and the results of the
    15,000 people tested in our antibody survey program - the largest survey in the nation - will
    inform our strategy moving forward," Governor Cuomo said. "We're also going to undertake a
    full survey of antibody testing for transit workers, who have been on the front lines of this crisis.
    We've said thank you to our essential workers thousands of times but actions speak louder than
    words, and we want them to know that we're doing everything we can do to keep them safe."

    Finally, the Governor confirmed 4,663 additional cases of novel coronavirus, bringing the
    statewide total to 312,977 confirmed cases in New York State. Of the 312,977 total individuals
    who tested positive for the virus, the geographic breakdown is as follows:


         County         Total Positive      New Positive

         Albany              1,238                34

        Allegany              35                  0

        Broome               305                  6

      Cattaraugus             50                  1

         Cayuga               51                  0

      Chautauqua              35                  0

        Chemung              124                  1

       Chenango               99                  0

         Clinton              62                  1

        Columbia             205                  3

        Cortland              28                  0

        Delaware              61                  0

        Dutchess             3,049                47

          Erie               3,598               117

          Essex               28                  0

        Franklin              15                  0


                                                                                         Page 12 of 22
  Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 13 of 22




  Fulton        79            4

 Genesee        155           1

  Greene        142           3

 Hamilton        3            0

 Herkimer       61            1

 Jefferson      62            1

  Lewis          9            0

Livingston      76            3

 Madison        149           10

 Monroe        1,534          56

Montgomery      54            0

  Nassau       36,519        358

 Niagara        457           17

   NYC        172,354        2,664

  Oneida        474           23

 Onondaga       903           43

  Ontario       92            1

  Orange       8,910         159

  Orleans       93            1

 Oswego         66            2

  Otsego        67            0

 Putnam        1003           13

Rensselaer      311           13


                                                         Page 13 of 22
  Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 14 of 22




 Rockland      11,945        133

 Saratoga       361           3

Schenectady     521           7

 Schoharie      43            0

 Schuyler        7            0

  Seneca        42            1

St. Lawrence    176           0

  Steuben       217           1

  Suffolk      34,478        441

  Sullivan      931           51

   Tioga        90            0

 Tompkins       128           0

   Ulster      1,327          29

  Warren        185           3

Washington      184           14

  Wayne         73            2

Westchester    29,626        394

 Wyoming        69            1

   Yates        18            0




                                                         Page 14 of 22
    Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 15 of 22




EXITBIT H: Latest Situation of COVID-
19 Epidemic (in China) Up Until May 24,
24:00
Source: Official website of National Health Commission of the People’s Republic of
China
http://www.nhc.gov.cn/xcs/yqtb/202005/6dfa144edbb743b6898ff5f6a6206b3a.shtml



截至5月24日24时新型冠状病毒肺炎疫情最新情况

发布时间： 2020-05-25 来源: 卫生应急办公室

    5月24日0—24时，31个省（自治区、直辖市）和新疆生产建设兵团报告新增确
诊病例11例，均为境外输入病例（内蒙古10例，四川1例）；无新增死亡病例；无
新增疑似病例。
    当日新增治愈出院病例7例，解除医学观察的密切接触者461人，重症病例减少
1例。
    境外输入现有确诊病例46例（含重症病例1例），现有疑似病例5例。累计确诊
病例1724例，累计治愈出院病例1678例，无死亡病例。
    截至5月24日24时，据31个省（自治区、直辖市）和新疆生产建设兵团报告，
现有确诊病例83例（其中重症病例7例），累计治愈出院病例78268例，累计死亡病
例4634例，累计报告确诊病例82985例，现有疑似病例6例。累计追踪到密切接触者
742506人，尚在医学观察的密切接触者5152人。
    31个省（自治区、直辖市）和新疆生产建设兵团报告新增无症状感染者40例
（境外输入2例）；当日无转为确诊病例；当日解除医学观察15例（境外输入2
例）；尚在医学观察无症状感染者396例（境外输入28例）。
    累计收到港澳台地区通报确诊病例1551例。其中，香港特别行政区1065例（出
院1030例，死亡4例），澳门特别行政区45例（出院45例），台湾地区441例（出院
414例，死亡7例）。




                                                                         Page 15 of 22
    Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 16 of 22



Translation

Latest Situation of COVID-19 Epidemic Up Until May 24, 24:00

Published time: 25 May, 2020 Source: Office of Health Emergency Response

On May 24th, from 00:00 to 24:00, 31 provinces (autonomous regions, direct-
administered municipalities) and Xinjiang Production and Construction Corps reported
11 new confirmed cases, all of which were imported from abroad (10 cases in Inner
Mongolia and 1 in Sichuan); no new death cases; no new suspected cases.
     On the same day, 7 new cases were recovered and discharged, 461 close contacts
were discharged from medical observation, and the number of severe cases was reduced
by 1.
     Among imported cases: there are 46 active cases (including 1 severe case), 5
existing suspected cases. The cumulative number of confirmed cases is 1724, the
cumulative number of recovered cases is 1678. No death.
     As of 24 May, according to 31 provinces (autonomous regions, direct-administered
municipalities) and Xinjiang Production and Construction Corps reported that there are
83 confirmed cases (of which 7 were severe cases), the cumulative number of recovered
cases is 78,268, the cumulative number of deaths is 4634, the cumulative number of
confirmed cases is 82985, and 6 existing suspected cases were reported. The cumulative
number of close contacts traced is 742,506, and 5,152 close contacts were still under
medical observation.
     31 provinces (autonomous regions, direct-administered municipalities) and Xinjiang
Production and Construction Corps reported 40 new cases of asymptomatic infection
(including 2 cases imported abroad); no asymptomatic infected patients became active
cases on this day; 15 cases were discharged from medical observation on this day
(including 2 cases imported abroad); and 396 cases of asymptomatic infections were still
under medical observation (including 28 cases imported from abroad).
     A total of 1551 confirmed cases have been reported in Hong Kong, Macao and
Taiwan. Of these, 1065 cases (1030 discharges from hospital, 4 deaths) in the Hong Kong
Special Administrative Region, 45 cases in the Macao Special Administrative Region (45
cases discharged from hospital) and 441 cases in Taiwan Region (414 discharges, 7
deaths).




                                                                          Page 16 of 22
    Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 17 of 22




EXITBIT I: Situation of COVID-19
Epidemic in Guangdong Province on May
25, 2020
Source: Official website of Health Commission of Guangdong Province
http://wsjkw.gd.gov.cn/zwyw_yqxx/content/post_2999848.html


2020年5月25日广东省新冠肺炎疫情情况

时间：2020-05-25 08:03:45 来源：广东省卫生健康委

  5月24日0-24时，全省无新增确诊病例，无新增无症状感染者。新增出院1例。
  截至5月24日24时，全省累计报告新冠肺炎确诊病例1592例（境外输入197
例）。目前仍在院3例。




                                                                      Page 17 of 22
Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 18 of 22




                                                       Page 18 of 22
    Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 19 of 22



Translation

Situation of COVID-19 Epidemic in Guangdong Province on May 25, 2020

Time: 2020-05-25 08:03:45 Source: Health Commission of Guangdong Province

On May 24, from 00:00 to 24:00, there was no new confirmed cases in the province, no
new asymptomatic infection, 1 newly discharged.
     Up until May 24, 24:00, the province had reported a cumulative number of 1592
confirmed COVID-19 cases (including 197 cases imported from abroad). 3 cases are still
in hospital.

[Picture]



Translator’s note:

The picture contains the map showing cumulative confirmed cases in difference
prefecture-level cities in Guangdong, and a table showing different prefecture-level cities
in different rows. The first column is city names. The second column is the number of
cumulative confirmed cases. The third column is the number of cases imported from
abroad among the confirmed cases.

The statistics in the bottom of the map shows: new confirmed: 0, new discharged: 1,
cumulative confirmed: 1592, discharged: 1581, deaths: 8.

Statistics of the cities in Teochew region: Shantou: 26 cumulative cases, including 1
imported from abroad; Chaozhou: 6 cumulative cases, including 1 imported from abroad;
Jieyang: 11 cumulative cases, including 1 imported from abroad; Shanwei: 5 cumulative
cases, no case imported from abroad.




                                                                             Page 19 of 22
    Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 20 of 22




EXITBIT J: Speech on Recent Racism by
Japan’s Deputy Prime Minister
Source: https://twitter.com/PeachTjapan2/status/1242308575742922753




                                                                      Page 20 of 22
    Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 21 of 22



Translation

@PeachTjapan2

[Mr. Aso is too honest     ]

Minister Aso said, “During a meeting at the end of February, I spoke about the
coronavirus. But Europe did not have any reaction. After a week, in G7’s telephone
meeting, Italy said a lot of things. ‘Just a week ago, you were sitting on the seat next to
me and said, ‘It has nothing to do with us. That’s the disease of the yellow race, not our
disease.’ Who said that? It's you, right?’ I said during the first meeting on the day.”

[Video]



Translator’s note:

The video is Aso Taro’s talk in a Japanese congress meeting. The tweet is a viral tweet
showing the video. After this tweet became viral in Japan, the rampant racist remark by
Italy also became breaking news in other Asia countries, including Taiwan, Hong Kong,
Singapore, and Mainland China.

I watched the video. The description in the tweet is an accurate summary of what Aso
said in the first 2/3 of the video. In the remaining part of the video, he talked about the
Spanish flu pandemic and the origin place of the virus doesn’t matter.

Aso Taro is the current Deputy Prime Minister and Minister of Finance of Japan since
December 2012. He previously served as Prime Minister of Japan from September 2008
to September 2009.




                                                                                Page 21 of 22
    Case 1:20-cv-02034-JPO Document 20 Filed 05/27/20 Page 22 of 22




EXITBIT K: Declaration of Translations
My name is David Lee. I am the plaintiff of this case. I understand English, Chinese, and
Japanese. Unless otherwise specified, all exhibits in Chinese and Japanese submitted by
the plaintiff were translated to English by myself with my best effort.

Due to limitation in time, I may omit unimportant portions or use summary translation.

/s/ David Lee

David Lee
25 Central Park West
New York, NY 10023
 (857) 400-1938
leelitigations@gmail.com




                                                                            Page 22 of 22
